Citation Nr: 0002419	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  98-14 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
lumbar spine arthritis/degenerative joint/disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel

INTRODUCTION

The veteran had active service from November 1973 to July 
1983.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied the veteran's claim on appeal.  The 
veteran appealed those decisions to the BVA and the case was 
referred to the Board for appellate review. 


FINDINGS OF FACT

1.  The veteran's claim for an increased rating is plausible 
and all relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  Lumbar spine arthritis/degenerative joint/disc disease is 
manifested by severe limitation of motion, degenerative 
changes of the lumbar spine, and radiculopathy.


CONCLUSIONS OF LAW

1.  The claim of entitlement to an increased rating for a low 
back disability is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The schedular criteria for an evaluation of 60 percent 
for lumbar spine arthritis/degenerative joint/disc disease, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, Part 4, 
Diagnostic Code 5293 (1999); VAOPGCPREC 36-97 (December 12, 
1997).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Private treatment records from June 1995, from Holston Valley 
Hospital in Kingsport, Tennessee, note that the veteran 
complained of low back pain.  There was no numbness, tingling 
or radiation of pain into the extremities, but there was 
general tenderness in the lumbosacral paraspinal musculature.  
Range of motion, deep tendon reflexes and strength were all 
normal and straight leg raise testing was negative.  X-rays 
revealed narrowing at L2-3 and L4-5.  The impression was 
degenerative disc disease, lumbar spine.  VA treatment 
records from June 1995 note that the veteran complained of 
constant pain, described as mild, or 5 out of a possible 10.  

A December 1995 VA examination report notes that the veteran 
complained of constant low back pain that would occasionally 
radiate to the right hip.  He also stated that he was unable 
to lift more than 40 lbs. and that he had difficulty climbing 
stairs.  The veteran's gait was observed to be "within 
normal limits" but on rising from a chair, he moved slowly 
"with upper torso thrust forward, pushing himself out of the 
chair."  In addition he stood with hips thrust forward, with 
a slight pelvic tilt.  There were no fixed deformities.  
Flexion was to 60 degrees, extension was to 10 degrees, 
lateral flexion was to 35 degrees on the left, 30 degrees on 
the right, and rotation was to 30 degrees on the left, 35 
degrees on the right.  The veteran exhibited pain on motion, 
especially with backward extension and right lateral flexion.  

Deep tendon reflexes in the lower extremities were 3/4 in the 
right patella, 2/4 in the left patella, and 1+ and 
symmetrical in the Achilles.  The examiner diagnosed history 
of mechanical low back pain and degenerative arthritis of the 
lumbar spine.  The examiner said that he was unable to state 
whether the degenerative arthritis was caused by the service-
connected mechanical low back pain.  

A March 1996 VA examination report noted that the veteran 
complained that his back "goes out occasionally," with 
increased pain that would take three to four days of bed rest 
to resolve.  In addition, he complained of a constant dull 
achy pain in the lumbar spine, exacerbated by activity, in 
particular by flexion or extension of the lumbar spine, and 
of pain shooting into the right hip.  He denied sciatica, 
bowel or bladder complaints, or numbness or tingling in the 
lower extremities.  He had a moderately left antalgic gait 
with a small degree of anterior pelvic tilt on ambulation.  
There was no fixed deformity and musculature of the back was 
normal with no tenderness.  There was mild lumbar spasm 
present bilaterally and no trigger points could be 
identified.  

Flexion was to 45 degrees, extension was to 15 degrees, 
lateral flexion was to 30 degrees bilaterally, and rotation 
was to 45 degrees bilaterally.  The examiner commented that 
the veteran displayed "much subjective complaint of pain 
with all range of motion, including near constant sighing; 
however, there were no objective signs of pain."  The 
veteran had full strength in the lower extremities, patellar 
and ankle jerk reflexes were brisk and equal bilaterally, 
there was no clonus present, and Romberg's test was negative 
but straight leg raise testing was positive at 75 degrees 
bilaterally.  Straight leg raise testing while seated, 
however, was negative at 90 degrees.  

X-rays of the lumbar spine revealed mild anterior osteophyte 
formation at the superior border of L3, and a mild osteophyte 
formation at the superior border of L2.  No posterior 
osteophytes were visible.  The alignment of the spine was 
normal and there was no facet degeneration.  The examiner's 
impression was musculoskeletal or mechanical low back pain 
with no neurological abnormalities and only mild degenerative 
disease seen.  The examiner stated that the X-ray findings 
were consistent with the veteran's age and weight, and "not 
as severe as would be expected from the patient's claimed 
symptoms."  In conclusion, he said that he believed that 
back strain and degenerative arthritis were unrelated.  

VA treatment records from September 1996 to October 1998 
noted continuing treatment for back pain.  A computed 
tomography (CT) scan taken in September 1996 revealed 
moderate central canal stenosis at the L4/5 level "from a 
number of contributing factors," with bilateral disc bulges 
at L2/3.  In December 1996 the veteran complained of constant 
back pain, with right hip pain radiating to the right leg, 
without numbness or tingling in the lower extremities.  
Straight leg raise testing was negative bilaterally, and deep 
tendon reflexes were 2+/4+ bilaterally.  

In May 1997, the veteran was seen after having been involved 
in an automobile accident the previous month.  The records 
noted that the accident "markedly increased the pain 
intensity."  He complained of midline lumbar pain with 
radiation into the right lower extremity.  Review of systems 
was noted to be positive for degenerative joint disease and 
disc bulge.  He was observed to stand with a normal lumbar 
lordosis, compression of the spine did not cause symptoms to 
flare up, there was "moderate restriction of trunk range of 
motion," with pain at the end of all ranges of motion.  

Passive motion testing of individual spinal segments revealed 
"scattered mild tightness without a major focal deficit" in 
the lumbar spine.  Straight leg raise testing was to 70 
degrees and hip abduction was to 45 degrees.  There was 
moderate tightness of the quadriceps and gluteals and normal 
flexibility of the hip rotators and flexors.  The musculature 
of the trunk and hip girdle showed moderate weakness and 
there was atrophy of the back extensor muscles with scattered 
myalgia on palpation.  Pain behaviors were appropriate and 
deep tendon reflexes were normal.  The treating physician 
stated that the examination did not suggest disc herniation 
with radiculopathy or other surgical disorder.  The physician 
further opined that the veteran's prognosis for returning to 
at least his former level of chronic pain was good, and that 
his state prior to the recent accident "may be related to 
the strength loss issues noted above."  

A June 1997 X-ray report noted an impression of 
"degenerative disc disease predominantly involving the L4-L5 
level with lesser involvement at the L2-L3 level . . . .  
There is a mild to moderate degrees of central canal stenosis 
noted at the L4-L5 level."  Treatment records from September 
1998 note that the veteran had "minimal movement of [the] 
trunk secondary to pain," and that all movements were 
painful.  His posture revealed a flattened upper lumbosacral 
spine, strength in the lower extremities was 5/5 bilaterally, 
flexibility in the hamstrings was good bilaterally, and fair 
in the quadriceps bilaterally, and straight leg raise testing 
was positive bilaterally at 45 degrees.  In October 1998, the 
veteran was noted to be using a transcutaneous electrical 
nerve stimulation (TENS) unit "with good results."

At his September 1998 personal hearing, the veteran testified 
that he was currently unemployed, and that his back pain 
prevented from working as a sheet metal mechanic and as a 
secretary.  He said that because of his back pain, he was 
only capable of bending over "to a certain degree," that he 
could only sit for a matter of minutes, and that he could not 
walk for more than one or two blocks.  He said that the pain 
felt like a burning sensation located in the lower back, and 
that it would sometimes radiate out to each side as a sharp 
pain, and also into the hips and the legs.  He said "I have 
a lot of spasms," and that these would shoot down his legs 
and "go all over."  He also described experiencing numbness 
in the legs, on occasion, and of being incapacitated about 
once a month.  He said that his legs sometimes feel weak and 
had caused him to fall, most recently four months earlier.  
He testified that his back pain makes it difficult to get 
comfortable at night and thus difficult to sleep.  

In November 1998, the RO recharacterized the veteran's 
disability as degenerative disc disease, lumbar spine, and 
increased the evaluation to 40 percent, effective September 
1995.  In February 1999, the RO again recharacterized the 
veteran's disability, this time as lumbar spine 
arthritis/degenerative joint/disc disease.

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  While a disability must be evaluated in 
relation to its history, 38 C.F.R. § 4.1, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1999).  When a condition that is not listed in the VA 
Schedule for Rating Disabilities is encountered, VA may rate 
under a closely related disease or injury in which not only 
the functions affected but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).  

The veteran's disability has been evaluated unde 38 C.F.R. 
§ 4.71a, Diagnostic Codes (DCs) 5292-5293.  Under DC 5292, a 
40 percent evaluation is the maximum contemplated evaluation 
and is warranted for severe limitation of motion of the 
lumbar spine.  Under DC 5293, a 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, little intermittent relief.  A 40 
percent evaluation is warranted for severe symptoms, 
manifested by recurring attacks with intermittent relief.  
Moderate symptoms, with recurring attacks, warrant a 20 
percent evaluation, and mild symptoms, a 10 percent 
evaluation.  

While the September 1998 treatment records noted that the 
veteran had minimal movement secondary to pain, by the 
following month, the veteran's use of the TENS unit was 
showing "good results."  The most recent VA examination 
report revealed moderate to severe limitation of motion, with 
pain at the limits of motion.  In May 1997, after suffering 
an automobile accident, the veteran's private physician 
described "moderate restriction of trunk range of motion," 
with pain at the end of all ranges of motion.  In view of the 
veteran's complaints of pain on motion and the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 (1999), and DeLuca v. 
Brown, 8 Vet. App. 202, 205-206 (1995), the Board finds that 
limitation of motion is severe.  However, as the veteran is 
already receiving the maximum contemplated evaluation under 
DC 5292, an increased evaluation is not warranted for 
limitation of motion of the lumbar spine.  

VAOPGCPREC 36-97 provides that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, must be considered when a veteran receives 
less than the maximum schedular rating under Diagnostic 
Code 5293, even when they are receiving the maximum 
evaluation under a diagnostic code relating to limitation of 
motion.  With consideration that severe limitation of motion 
has been demonstrated as well as muscle spasm and 
radiculopathy, the Board concludes that the evidence is in 
equipoise with respect to whether or not symptoms associated 
with the veteran's service-connected lumbar spine disability 
more nearly approximate the criteria for pronounced 
intervertebral disc syndrome.  In resolving all doubt in the 
veteran's behalf, the Board concludes that a 60 percent 
evaluation under Diagnostic Code 5293 for service-connected 
disability of the lumbar spine is warranted.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 4.7.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) 
only in cases where the issue is expressly raised by the 
claimant or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
Rating Schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOPGCPREC 6-96 (August 16, 1996).  In this case, the 
record before the Board does not contain evidence of 
"exceptional or unusual" circumstances that would preclude 
the use of the regular Rating Schedule.

In addition, the medical record does not show that the 
veteran's back disability has necessitated frequent periods 
of hospitalization.  On the contrary, the medical record 
indicates that the veteran is receiving infrequent treatment, 
on an outpatient basis.  The Board therefore finds that 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown,  9 Vet. App. 337 (1996).  .


ORDER

An increase rating of 60 percent for lumbar spine 
arthritis/degenerative joint/disc disease is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.


		
MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

 

